404 F.3d 354
UNITED STATES of America, Plaintiff-Appellee,v.Michael Lee HODGES, Defendant, Ola Mae Hosley; Roy Hosley, Appellants.
No. 04-60305 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
March 16, 2005.

Sandra G. Moses, Jackson, MS, for Plaintiff-Appellee.
Richard M. Barnett, San Diego, CA, for Appellants.
Appeal from the United States District Court for the Southern District of Mississippi.
Before GARWOOD, STEWART and PRADO, Circuit Judges.
PER CURIAM:


1
Ola Mae Hosley and Roy Hosley seek to appeal the dismissal of their third-party claim to a house that was ordered forfeited as substitute property under 21 U.S.C. § 853(p) following the conviction of Ola Mae Hosley's son, Michael Lee Hodges, for drug trafficking and money laundering. Other third parties have filed claims, and the record indicates that not all of the third-party claims, including those of Washington Mutual Bank and Stephen Stewart, have been resolved.


2
"If multiple third-party petitions are filed in the same case, an order dismissing or granting one petition is not appealable until rulings are made on all the petitions, unless the court determines that there is no just reason for delay." Fed. R. Crim. P. 32.2(c)(3). Rule 32.2(c)(3) "is derived from Fed. R. Civ. P. 54(b)." Fed. R. Crim. P. 32.2 ("Advisory Committee Notes" for subsection c). Under Fed. R. Civ. P. 54(b), when an action involves multiple parties or multiple claims, any decision that adjudicates the liability of fewer than all of the parties is not appealable unless certified by the district court. See Thompson v. Betts, 754 F.2d 1243, 1245 (5th Cir.1985). Applying the principles of Rule 54(b), we dismiss the appeal for lack of an appealable judgment. See id. at 1247.


3
APPEAL DISMISSED.